Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 06/28/2021.
Claims 1-20 are examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PUZIO et al (US 20140312578 A1) in view of Wan et al. (US 20110233878 A1).
Regarding claim 1, PUZIO discloses A rotary impact tool [0006] comprising:
 a housing (Implicit, See also Claim 29); an electric motor (Claim 29) supported in the housing (Claim 29);
 a drive assembly (112) for converting a continuous torque input from the motor to consecutive rotational impacts upon a workpiece (Claim 29), the drive assembly (122) including an anvil (Fig. 25) having a longitudinal bore (114) for selectively receiving one of a plurality of interchangeable tool bits ([0049] and [0072]), and 
a radial slot (128) extending from the longitudinal bore (114) through the anvil (Fig. 25); and 
a bit holding device (110) for selectively receiving one of the plurality of interchangeable tool bits (16, [0049], [0066] and [0072]), the bit holding device including 
a ball detent (126) received in the respective radial slots (128), 
a collar (122) slidably disposed on the anvil (Fig. 25), the collar (122) having an interior surface (132) configured to maintain at least a portion of the ball detents (126) within the longitudinal bore (114), 
a collar spring (136) configured to bias the collar (122) rearward to a first collar position [0067], and 
a helical detent spring (130) surrounding the anvil having a continuous helical structure (130a) with a plurality of protrusions (130b/c, Fig. 25 and [0066]) extending into the respective radial slots (128), wherein the protrusions are configured to bias the respective ball detents toward an open end of the longitudinal bore [0066]-[0070]. 
Puzio does not teach a rotary impact tool having a plurality of ball detents received in a plurality of radial slots, an additional protrusion and futhermore, Wherein an argument could be presented that Puzio does not teach a drive assembly for converting a continuous torque input from the motor to consecutive rotational impacts upon a workpiece.
Wan teaches plurality of ball detents (281, 282,283, 284) received in a plurality of radial slots (215, 216) and additionally, teaches a drive assembly (122) connected to drive shaft (120) for converting a continuous torque input from the motor (114) situated in a housing (110) to consecutive rotational impacts upon a workpiece (124).
Given the teachings of Wan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Puzio to incorporate a drive assembly a drive assembly for converting a continuous torque input from the motor to consecutive rotational impacts and plurality of detent balls received in a plurality of radial slots as taught by Wan in order to produces impact-like high-intensity angular impulses and transmits them to an output shaft. Additionally providing multiple balls and radial openings ensures effective locking of the bit to the tool holder. Furthermore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an additional protrusion since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Note: Wan provides radial openings that are arranged opposite one another so in combination it would be conceivable to provide additional protrusion on the detent spring to bias the balls on the openings.
Puzio in view of Wan further discloses:
Regarding claim 2, wherein the protrusions are U-shaped fingers [0066].
Regarding claim 3, wherein the radial slots (215, 216 of Wan) are arranged opposite each other on the anvil (Figs, 2 and 5 of Wan).
Regarding claim 4, Puzio in view of Wan discloses essentially the limitations according to claim 1 including the claimed protrusion (Fig. 25 of Puzio) 
however Puzio in view of Wan does not disclose wherein the protrusions are arranged opposite one another.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an additional protrusion since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Note: Wan provides radial openings that are arranged opposite one another so in combination it would be conceivable to provide additional protrusion on the detent spring to bias the balls on the openings.
Regarding claim 5, wherein one of the interchangeable tool bits (16 of Puzio) includes a circumferential groove (70) ([0073] of Puzio).
Regarding claim 6, wherein the ball detents (126 of Puzio and/or 281, 282,283, 284 of Wan as modified) provide a plurality of contact points between the circumferential groove (70 of Puzio) and the bit holding device (110 of Puzio).
Regarding claim 7, wherein the protrusions (130b/c, Fig. 25 and [0066] of Puzio as modified above) extend into a rearward portion of the respective radial slots (128 of Puzio and/or 215, 216 of Wan).
Regarding claim 8, wherein the collar (122 of Puzio) is configured to be slidable on the anvil to a second collar position against the bias of the collar spring toward the open end of the longitudinal bore ([0047] and [0070] of Puzio).
Regarding claim 9, wherein, when the collar (122 of Puzio) is moved from the first collar position to the second collar position, the interior surface of the collar is moved toward the open end of the longitudinal bore, permitting the ball detents to move radially outward from the respective radial slots ([0047] and [0070] of Puzio).

Regarding claim 10, Puzio discloses A rotary impact tool [0006] comprising: a drive assembly (112) including an anvil (Fig. 25) having a longitudinal bore (114) for selectively receiving one of a plurality of interchangeable tool bits ([0049] and [0072]), and 
a radial slot (128) extending from the longitudinal bore (114) through the anvil (Fig. 25); and 
a bit holding device (110) for selectively receiving one of the plurality of interchangeable tool bits (16, [0049], [0066] and [0072]), the bit holding device including 
a ball detent (126) received in the respective radial slots (128), 
a helical detent spring (130) surrounding the anvil having a continuous helical structure (130a) with a plurality of protrusions (130b/c, Fig. 25 and [0066]) extending into the respective radial slots (128), wherein the protrusions are configured to bias the respective ball detents toward an open end of the longitudinal bore [0066]-[0070]. 
Puzio does not teach a rotary impact tool having a plurality of ball detents received in a plurality of radial slots.
Wan teaches plurality of ball detents (281, 282,283, 284) received in a plurality of radial slots (215, 216).
Given the teachings of Wan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Puzio to incorporate a plurality of detent balls received in a plurality of radial slots as taught by Wan in order to provide and ensure effective locking of the bit to the tool holder. Furthermore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an additional protrusion since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Note: Wan provides radial openings that are arranged opposite one another so in combination it would be conceivable to provide additional protrusion on the detent spring to bias the balls on the openings.
Regarding claim 11, further comprising: a collar (122 of Puzio) slidably disposed on the anvil (122 of Puzio), the collar having an interior surface (132 of Puzio) configured to maintain at least a portion of the ball detents (126) within the longitudinal bore (114 of Puzio); and a collar spring (136 of Puzio) configured to bias the collar (122) rearward to a first collar position ([0047] and [0070] of Puzio).
Regarding claim 12, wherein, when the collar (122 of Puzio) is in the first collar position, the ball detents (126 of Puzio and/or 281, 282,283, 284 of Wan as modified) are engaged with the tool bit forming a plurality of contact points.
Regarding claim 13, further comprising: a housing; and an electric motor supported within the housing (See claim 29 of Puzio).
Regarding claim 14, wherein the protrusions are U-shaped fingers [0066].
Regarding claim 15, wherein the radial slots (215, 216 of Wan) are arranged opposite each other on the anvil (Figs, 2 and 5 of Wan).
Regarding claim 16, Puzio in view of Wan discloses essentially the limitations according to claim 110 including the claimed protrusion (Fig. 25 of Puzio) 
however Puzio in view of Wan does not disclose wherein the protrusions are arranged opposite one another.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an additional protrusion since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Note: Wan provides radial openings that are arranged opposite one another so in combination it would be conceivable to provide additional protrusion on the detent spring to bias the balls on the openings.
Regarding claim 17, PUZIO discloses A rotary impact tool [0006] comprising:
a drive assembly (112) for converting a continuous torque input from the motor to consecutive rotational impacts upon a workpiece (Claim 29), the drive assembly (122) including an anvil (Fig. 25) having a longitudinal bore (114) for selectively receiving one of a plurality of interchangeable tool bits ([0049] and [0072]), and 
a radial slot (128) extending from the longitudinal bore (114) through the anvil (Fig. 25); and 
a bit holding device (110) for selectively receiving one of the plurality of interchangeable tool bits (16, [0049], [0066] and [0072]), the bit holding device including 
a ball detent (126) received in the respective radial slots (128), 
a collar (122) slidably disposed on the anvil (Fig. 25), the collar (122) having an interior surface (132) configured to maintain at least a portion of the ball detents (126) within the longitudinal bore (114), 
a collar spring (136) configured to bias the collar (122) rearward to a first collar position [0067], and 
a helical detent spring (130) surrounding the anvil having a continuous helical structure (130a) with a plurality of protrusions (130b/c, Fig. 25 and [0066]) extending into the respective radial slots (128), wherein the protrusions are configured to bias the respective ball detents toward an open end of the longitudinal bore [0066]-[0070]. 
Puzio does not teach a rotary impact tool having a plurality of ball detents received in a plurality of radial slots, an additional protrusion and furthermore, Wherein an argument could be presented that Puzio does not teach a drive assembly for converting a continuous torque input from the motor to consecutive rotational impacts upon a workpiece.
Wan teaches plurality of ball detents (281, 282,283, 284) received in a plurality of radial slots (215, 216) and additionally, teaches a drive assembly (122) connected to drive shaft (120) for converting a continuous torque input from the motor (114) situated in a housing (110) to consecutive rotational impacts upon a workpiece (124).
Given the teachings of Wan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Puzio to incorporate a drive assembly a drive assembly for converting a continuous torque input from the motor to consecutive rotational impacts and plurality of detent balls received in a plurality of radial slots as taught by Wan in order to produces impact-like high-intensity angular impulses and transmits them to an output shaft. Additionally providing multiple balls ad radial openings ensures effective locking of the bit to the tool holder. Furthermore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an additional protrusion since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Note: Wan provides radial openings that are arranged opposite one another so in combination it would be conceivable to provide additional protrusion on the detent spring to bias the balls on the openings.
Regarding claim 18, wherein the helical detent spring further includes a continuous helical structure (130a of Puzio) surrounding the anvil ([0066] of Puzio).
Regarding claim 19, a housing; and an electric motor supported within the housing (Claim 29 of Puzio).
Regarding claim 20, wherein the protrusions are U-shaped fingers ([0066] and Figs. 25-27 of Puzio).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References cited.  The art cited is generally related to the field of rotary impact tool having helical detent spring surrounding the anvil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna  Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    

/ANDREW M TECCO/Primary Examiner, Art Unit 3731